Supreme Court of Georgia






		
		
		
		
		

									
							
		





























		
	

	


				






HomeFAQContact Us 











 





Court InformationCourtClerk’s OfficeDirectionsHolidaysHistoryToursMediaPurchase Certificates, Opinions and DVD’sArchived Oral ArgumentsEmployment OpportunitiesNews and ReportsBiographiesChief Justice P. Harris HinesPresiding Justice Harold D. MeltonJustice Robert BenhamJustice Carol W. HunsteinJustice David E. NahmiasJustice Keith R. BlackwellJustice Michael P. BoggsJustice Nels S.D. PetersonJustice Britt C. GrantCertificates & ReportsLaw School Graduate CertificateReciprocity/Court of Last Resort CertificatesLegal Education Committee ReportQuick LinksAttorney AdmissionsDomestic Relations CasesLegal WebsitesPauper’s AffidavitOral Argument Calendar2017 Summaries of Cases2016 Summaries of CasesDocketGranted and Denied Petitions2017 Granted2017 Denied2016 Granted2016 Denied2015 Granted2015 DeniedGranted Applications2017 Interlocutory2016 Rule 34 (4) Discretionary2016 Interlocutory2015 Rule 34 (4) Discretionary2015 InterlocutoryOpinionsForthcoming Opinions2017 Opinions2016 Opinions2015 OpinionsRulese-file













			Home		


				Sam Harry			


			2017-07-19T05:08:03+00:00		







 
Welcome to the  Supreme Court of Georgia. 
Our goal is to provide the bench, bar and general public with timely and accurate information about the Supreme Court and the administration of justice in Georgia.  


 
Justices' Biographies 
Read about the Justices of the Supreme Court of Georgia. 


 
Oral Arguments
 
View oral arguments from the current Court term. 


 
Opinions 
Opinions are published an average of twice a month.  On Fridays at 2 p.m., we will provide on our website a list of  any opinions due to come out the following Monday. 


 
Court History
 
Learn about the history of the Supreme Court of Georgia. 


 





Oral Argument Calendar





Docket Search





e-file





Media












Supreme Court of Georgia244 Washington Street, Suite 572
Atlanta, Georgia 30334
Phone: (404) 656-3470
FAX: (404) 656-2253
Directions
 

Quick LinksForthcoming Opinions
Docket Search
Archived Oral Arguments
Media
Purchase
Rule 3.15 Form
 

ORAL ARGUMENT CALENDARView Calendar
Current Month august, 2017




montuewedthufrisatsun

-12345678910111213141516171819202122232425262728293031

Oral Arguments
Supreme Court of Georgia

											40 Capitol Square, Atlanta GA 30334
										
15aug10:00 am4:00 pmOral Arguments
Event DetailsTuesday, August 15, 2017
10:00 AM
S17G0042 Wood v. The State
S17G0433 SunTrust Bank v. Lilliston et al.
S17G0118 Jones v. The State

2:00 PM

S17A1421 Hall County Board of Tax Assessors v. Westrec Properties,

more

Event Details
Tuesday, August 15, 2017
10:00 AM
S17G0042 Wood v. The State
S17G0433 SunTrust Bank v. Lilliston et al.
S17G0118 Jones v. The State
2:00 PM
S17A1421 Hall County Board of Tax Assessors v. Westrec Properties, Inc.
S17A1422 Hall County Board of Tax Assessors v. PS Recreational Properties, I.
S17A1423 Hall County Board of Tax Assessors v. Chattahoochee Parks, Inc.
S17A1424 Hall County Board of Tax Assessors v. March First, Inc.
S17A1425 Hall County Board of Tax Assessors v. AMP III-Lazy Days, LLC
S17A1539 Bozzie v. The State
S17A1385 Womac v. The State










Time(Tuesday) 10:00 am - 4:00 pm






LocationSupreme Court of Georgia40 Capitol Square, Atlanta GA 30334




 


CalendarGoogleCal
 
 



 

 Recent News & Reports 

				6/28/17 – Comments Sought on Interim Rules for New Judicial Qualifications Commission
						

 View All News and Reports
 









		© 2016 Supreme Court of Georgia All Rights Reserved | Privacy | E-Verify ID	






 



									X